DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 are not clear and confusing because it recites the limitation “wherein, in the cross-sectional view of the stack, the gap is provided along a surface of the first semiconductor substrate and a surface of the second semiconductor substrate, and includes a first gap portion and a second gap portion, the first gap portion locates closer a center of the first semiconductor substrate and a center of the second semiconductor substrate than an end of the first semiconductor substrate and an end of the second semiconductor substrate, and the second gap portion is provided between the end of the first semiconductor substrate and the end of the second semiconductor substrate, and closer a center of the first semiconductor substrate anda 
For the purpose of examination, the Examiner assumes that above limitation of “wherein, in the cross-sectional view of the stack, the gap is provided along a surface of the first semiconductor substrate and a surface of the second semiconductor substrate, and includes a first gap portion and a second gap portion, the first gap portion locates closer a center of the first semiconductor substrate and a center of the second semiconductor substrate than an end of the first semiconductor substrate and an end of the second semiconductor substrate, and the second gap portion is provided between the end of the first semiconductor substrate and the end of the second semiconductor substrate, and closer a center of the first semiconductor substrate anda center of the second semiconductor substrate than an end of the first semiconductor substrate and an end of the second semiconductor substrate” (as recited in claims 3 and 13) is:

“wherein, in the cross-sectional view of the stack, the gap is provided along a surface of the first semiconductor substrate and a surface of the second semiconductor substrate, and includes a first gap portion and a second gap portion, the first gap portion locates closer a center of the first semiconductor substrate and a center of the second semiconductor substrate than an end of the first semiconductor substrate and an end of the second semiconductor substrate, and the second gap portion is provided between the end of the first semiconductor substrate and the end of the second semiconductor substrate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGATA et al. (U.S 2015/0179975 A1).
As to claim 11, NAGATA et al. disclose in Fig. 1 a semiconductor device, comprising: a first semiconductor substrate (7) (Fig. 1, para. [0005]-[0007]); a second semiconductor substrate (6) bonded with the first semiconductor substrate (7) to form a stack and being thinner than the first semiconductor substrate (7) (Fig. 1, para. [0005]-[0007]); a gap (see a gap/space between substrates 6 and 7, Fig. 1) provided between an outer peripheral portion of the first semiconductor substrate (7) and an outer peripheral portion of the second semiconductor substrate (6) (see Fig. 1); a first fill material (“resin” 5) provided in the gap and having a first viscosity (“low pre-curing viscosity”, para. [0030]) (para. [0005], [0030]), and a second fill material (“resin”/“dam material” 4) provided in the gap (see a gap/space between substrates 6 and 7, Fig. 1) adjacent to the first fill material (“resin” 5) and having a second viscosity (“high pre-curing viscosity”, para. [0030]) higher than the first viscosity (“low pre-curing viscosity”, para. [0030]) (Fig. 1, para. [0005]-[0007], [0030]).
As to claim 12, as applied to claim 1 above, NAGATA et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first fill material (“resin” 5) includes an organic compound (“resin”) (see para. [0005]-[0007], [0030]), and the second fill material (“resin”/“dam material” 4) includes a glass material or an inorganic polymer (“an ultraviolet-curable epoxy 
As to claim 13, as applied to claims 11 and 12 above, NAGATA et al. disclose in Fig. 1 all claimed limitations including the limitation wherein, in the cross-sectional view of the stack, the gap (see a gap/space between substrates 6 and 7, Fig. 1) is provided along a surface of the first semiconductor substrate (7) and a surface of the second semiconductor substrate (6), and includes a first gap portion (inner side gap) and a second gap portion (outer side gap between substrates 6 and 7) (Fig. 1), the first gap portion (inner side gap between substrates 6 and 7) locates closer a center of the first semiconductor substrate (7) and a center of the second semiconductor substrate (6) than an end (periphery) of the first semiconductor substrate (7) and an end of the second semiconductor substrate (6) (see Fig. 1), and the second gap portion (outer side gap) is provided between the end (periphery) of the first semiconductor substrate (7) and the end (periphery) of the second semiconductor substrate (6) (see Fig. 1).   
As to claim 14, as applied to claims 11-13 above, NAGATA et al. disclose in Fig. 1 all claimed limitations including the limitation wherein, the first fill material (“resin” 5) is provided in the first gap portion (inner side gap between substrates 6 and 7), and the second fill material (“resin”/“dam material” 4) is provided in the second gap portion (outer side gap between substrates 6 and 7) (see Fig. 1).  
As to claim 15, as applied to claims 11-14 above, NAGATA et al. disclose in Fig. 1 all claimed limitations including the limitation wherein, in the cross-sectional view of the stack, the thickness of the second gap portion (outer side gap between substrates 6 and 7) is thicker than the thickness of the first gap portion (inner side gap between substrates 6 and 7) (see Fig. 1).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA et al. (U.S 2015/0179975 A1) in view of Yu et al. (U.S 2020/0381397 A1). 
As to claim 1, NAGATA et al. disclose in Fig. 1 a semiconductor device manufacturing method, comprising: bonding a first semiconductor substrate (7) and a second semiconductor substrate (6), to form a stack (Fig. 1, para. [0005]-[0007]); filling a first fill material (“resin” 5) having a first viscosity (“low pre-curing viscosity”, para. [0030]) in a gap (see a gap/space 
NAGATA et al. are silent to disclose a method comprising the step of: thinning the second semiconductor substrate. 
Yu et al. disclose in Figs. 3-4 a method comprising: a first substrate (220) and a second substrate (120), and thinning the second semiconductor substrate (120) (Figs. 3-4, para. [0033]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of NAGATA et al. by having the step of thinning the second semiconductor substrate as taught by Yu et al., in order to reduce production cost and improve high performance of the bonding stack structure.
As to claim 2, as applied to claim 1 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the limitation wherein the first fill material (“resin” 5) includes an organic compound (“resin”) (see para. [0005]-[0007], [0030] in NAGATA et al.), and the second fill material (“resin”/“dam material” 4) includes a glass material or an inorganic polymer (“an ultraviolet-curable epoxy resin”/“dam material” 4 may be an inorganic polymer because it does not contain carbon, para. [0034]).  

As to claim 4, as applied to claims 1-3 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the limitation wherein, the first fill material (“resin” 5) is filling in the first gap portion (inner side gap between substrates 6 and 7), and the second fill material (“resin”/“dam material” 4) is filling in the second gap portion (outer side gap between substrates 6 and 7) (see Fig. 1 in NAGATA et al.).  
As to claim 5, as applied to claims 1-4 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the limitation wherein, in the cross-sectional view of the stack, the thickness of the second gap portion (outer side gap between substrates 6 and 7) is thicker than the thickness of the first gap portion (inner side gap between substrates 6 and 7) (see Fig. 1 in NAGATA et al.).
As to claim 6, as applied to claims 1-4 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the limitation wherein, the first fill material (“resin” 5) is filled in 
As to claim 7, as applied to claims 1-4 and 6 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the limitation wherein, the second fill material (“resin”/“dam material” 4) is filled in the second gap portion by rubbing a film (“frame areas” 102) attached with the second fill material (“resin”/“dam material” 4) in a thin-film shape into the second gap portion (outer side gap between substrates 6 and 7) along the outer circumference of the stack (Figs. 1 & 2, para. [0034] in NAGATA et al.). 
As to claim 10, as applied to claims 1-4 and 6 above, NAGATA et al. and Yu et al. disclose all claimed limitations including the method further comprising: forming a through electrode (“pixel electrode”/“a common electrode, para. [0049]”) on at least one of the first semiconductor substrate (7) and the second semiconductor substrate (6) before forming the stack (Fig. 1-6b, para. [0049] in NAGATA et al.).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA et al. (U.S 2015/0179975 A1) in view of Yu et al. (U.S 2020/0381397 A1) as applied to claims 1-4 and 6 above, and further in view of NAKAMURA et al. (U.S 2014/0242779 A1) (submitted by Applicant, from IDS filed on 01/29/2021.
As to claim 8, as applied to claims 1-4 and 6 above, NAGATA et al. in view of Yu et al. disclose all claimed limitations, however NAGATA et al. in view of Yu et al. are silent to disclose the method further comprising: after filling the second fill material in the second gap 
NAKAMURA et al. disclose in Figs. 1-2E a method comprising: after filling the second fill material (3) in the second gap portion (outer side gap between substrates 1 and 2), the second fill material (3) protruding from the second gap portion (outer side gap between substrates 1 and 2) is removed using a polishing film (Figs. 1-2E, para. [0033]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of NAGATA et al. with Yu et al. by comprising after filling the second fill material in the second gap portion, the second fill material protruding from the second gap portion is removed using a polishing film, as taught by NAKAMURA et al. in order to improve a bonding peripheral connection between the first and second substrates, so as to improve high performance for the bonding stacked structure.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shitagaki et al. (US 2004/0245541 A1).

    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 26, 2022